Citation Nr: 1227564	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck/upper back disability.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right lung disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In May 2011, the Board issued a decision that denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the May 2011 decision that denied service connection for a neck/upper back disability, migraine headaches, and a right lung disability be vacated and remanded.  The appeal has now returned to the Board for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the February 2012 JMR, the parties agreed that the Board's decision was flawed as it did not adequately address whether VA had properly accommodated the Veteran's request for a Board hearing.  

The Board notes, that in correspondence received in November 2010, the Veteran requested a BVA hearing by telephone because he was incarcerated.  The Board found that the Veteran was not legally entitled to a telephonic hearing, but the JMR indicated that the Board failed to provide adequate reasons and bases for not attempting to accommodate the Veteran's request.  Nevertheless, since the JMR, the Veteran has been released from his incarceration.  

In light of the deficiencies noted in the JMR and the Veteran's current non-incarcerated status, the Board finds that the case should be remanded and the Veteran should be afforded a hearing in conjunction with his claims.  

Inasmuch as Travel Board or videoconference hearings are scheduled by the RO, this case must be returned to the Albuquerque RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran to determine whether he wishes to have a Travel Board or videoconference hearing in conjunction with his claims above.  Then he should be scheduled for a hearing in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


